Citation Nr: 1532416	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a low back disability.  



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, an informal conference was held before a Decision Review Officer (DRO) at the RO; a summary of the conference is in the Veteran's record.  This matter was previously before the Board in January 2014 and November 2014, when it was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case has been reassigned to the undersigned.  

The Veteran had also initiated an appeal of a denied petition to reopen a claim of service connection for interstitial cystitis.  A May 2013 rating decision granted service connection for interstitial cystitis, rated 0 percent, effective December 2, 2009.  Consequently, that matter is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Board is well aware this matter was remanded twice before (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.).  

The Board's January 2014 remand included instruction that the AOJ "[o]btain all outstanding VA treatment and evaluation records...relating to the Veteran's back disability, to include but not limited to...VA hospitalization records from 1999."  A close review of the record found that VA treatment records prior to February 2003 and from November 2005 to January 2007 remain outstanding.  Such records are particularly relevant in this case because the Veteran alleges that he has had back pain since service and scoliosis since he was in his 20s.  The record reflects that the Veteran received treatment from the VA hospital in Memphis, Tennessee, in 1971.  A July 2004 VA treatment record shows that the Veteran reported he had previously been seen for treatment in New York, and a March 1985 telephone control slip indicates that his record was in the jurisdiction of the Buffalo, New York RO.  Additionally, an October 2005 statement from the Veteran indicates that he was followed at the VA medical center in Jackson, Mississippi, since about 2003.  Hence, a search for outstanding VA medical records (including records of VA treatment in or prior to 1999) should have included the VA medical centers (VAMCs) in Buffalo, New York, and Memphis, Tennessee.  As VA treatment records are constructively of record, and are likely to contain information pertinent to the Veteran's claim of service connection for a low back disability, they must be sought.  

The Board's November 2014 remand instructed the AOJ to obtain an addendum opinion that addressed whether it is "at least as likely as not (a probability of 50 percent or greater) that the diagnosed degenerative arthritis of the lumbosacral spine had its onset in service or is otherwise related to the Veteran's military service" (emphasis added).  A March 2015 VA addendum opinion only indicated that the Veteran was 23 years old at discharge and thus "it is extremely unlik[e]ly that he would have had any arthritic or degenerative changes of the lumbar spine at that time."  The VA addendum opinion did not address whether the lumbar spine arthritis was somehow otherwise related to service.  Accordingly, a remand for corrective action is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his low back disability, to include records prior to February 2003 and from November 2005 to January 2007, and since December 2014.  The search should include the VAMCs in Buffalo, New York, and Memphis, Tennessee, as well as Jackson, Mississippi.  

2. Thereafter, the AOJ should return the entire record to the March 2015 VA examiner for review and an addendum opinion regarding whether or not the Veteran's lumbar spine arthritis is related to his service.  If the March 2015 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's lumbar spine arthritis is related to his service (to include as due to alleged complaints of back pain associated with genitourinary complaints in service)?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record, arrange for any further development suggested by the evidence received (e.g., a VA addendum opinion), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




